Citation Nr: 1818389	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  16-46 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1960 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2016 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board observes that the Veteran has also perfected an appeal as to the issue of entitlement to service connection for hypertension; however, the Agency of Original Jurisdiction (AOJ) has not yet certified the matter to the Board.  As the AOJ may still be taking action on this issue, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran claims entitlement to service connection for a respiratory disorder solely on the basis that such is related to his exposure to herbicide agents coincident with his service in Vietnam.  In this regard, his service personnel records reflect that he arrived in DaNang, Vietnam in January 1962 and departed from Saigon, Vietnam, in November 1962.  Thus, his exposure to herbicide agents is presumed.  See 38 C.F.R.  § 3.307(a)(6)(iii).  Furthermore, the Veteran's private treatment records show that he has been diagnosed with chronic obstructive pulmonary disease (COPD), acute bronchitis, and asthma.  Consequently, the remaining inquiry is whether such respiratory disorders are related to the Veteran's acknowledged in-service herbicide agents. 

In this regard, the law provides a presumption of service connection for certain diseases associated with exposure to herbicide agents that become manifest within a specified time period, even if there is no record of evidence of such disease during the period of service.  38 U.S.C. § 1116(a)(2); 38 C.F.R. § 3.309(e).  However, the Veteran's respiratory disorders are not diseases presumed to be due to exposure to herbicide agents under 38 C.F.R. § 3.309(e).  However, the United States Court of Appeals for the Federal Circuit has determined that a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In this regard, the Veteran's representative submitted three medical treatise articles suggesting a possible relationship between respiratory disorders, to specifically include COPD, and dioxin exposure in March 2018.

Therefore, in light of the Veteran's acknowledged in-service exposure to herbicide agents, his currently diagnosed respiratory disorders, and an indication based on the medical treatise articles that such disorders may be related to his exposure to herbicide agents, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his respiratory disorder.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his respiratory disorder.  The electronic record, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All medically indicated tests should be accomplished.  Following a review of the record, the examiner is requested to address the below inquiry:

(A)  Please identify all respiratory disorders that have been present at any time proximate to the Veteran's January 2016 claim, to include COPD, acute bronchitis, and asthma, even if such have since resolved.

(B)  For each diagnosed respiratory disorder, please offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that such disorder is related to his acknowledged in-service exposure to herbicide agents?  The sole basis for a negative opinion cannot be that such disorder is not on the list of diseases subject to presumptive service connection based on exposure to herbicide agents. 

In offering such opinion, please consider the three medical treatise articles submitted by the Veteran's representative in March 2018 that suggest a relationship between respiratory disorders, to specifically include COPD, and dioxin exposure.

A rationale for any opinion offered should be provided.

2.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




